DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed September 27, 2022 have been fully considered. 
Applicants amendments to claims 6 and 7 have been entered.
In response to Applicants’ amendments to the claims, the 112 rejections have been withdrawn. 
Applicant’s arguments with respect to claim(s) 1, 6, 7 and 8  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments, see pages 4-7, filed September 27, 2022, with respect to the rejection(s) of claim(s) 1 and 6-8 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Applicants' arguments directed twaords the eductor feature of US 629.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3, 6, 8 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 6132629 (hereinafter US 629) in view of US 5503808 (hereinafter US 808), or, in the alternative, over US 6132629 (hereinafter US 629) in view of WO 2016/193813 (hereinafter WO 813) and and US5503808 (hereinafter US 808). 
Regarding claim 1, US 629 discloses a method and apparatus for the continuous or intermittent production of ozonated water in a closed-loop system (see US 629 abstract, col 1, lines 10-17; col 3, lines 14 – col 4, line 13 and figures 1 & 2), which is deemed a  water treatment system.  
Water for the system is held in a storage tank/water holding vessel (see US 629, figures 1 and 2; col 7, lines 15-43; col 8, lines 29-47; col 10; lines 41 – 45), which is deemed a fluid basin.
The apparatus of US 629 comprises six sub-systems “a) a water circulating system; b) a water withdrawal system; c) a makeup or inlet water system; d) an ozone generating system; e) a vent/ozone destruction system; and f) an ozone dissolving or entraining system” (see US 629, col 4, lines 3-9; see also figures 1 & 2), which is deemed a circulation circuit.  
In US 629, the water circulating/recirculating system comprises a pump, a pipeline connecting system, an ozone entraining system, a water holding vessel, and a return line (see US 629 col 4, lines 13-23 and figures 1 & 2).  The water withdrawal system comprises an orifice in the water holding vessel, through which ozonated water can be withdrawn (see US 629 col 4, lines 24-35 and figures 1 & 2).  The makeup or inlet water system “works in conjunction with the recirculating water system and supplies startup or makeup water, which enters the system at any point between the pump suction proper and the check valve in the return line, to the pump suction” (see US 629 col 4, lines 36-57 and figures 1 & 2).  In the apparatus, “degassified ozonated water solution, under the pressure prevailing in water holding vessel 23, is then free to travel to the service application via line 14, or, to return to the pump suction to repeat the cycle, or, both. In actual practice, ‘both’ is the most typical scenario with some water going to service and some returning to pump 7 to again go around the loop and to be re-ozonated in the process” (see US 629, col 9, lines 25-33; see also figures 1 & 2), which is a circulation circuit designed to draw a fluid from the fluid basin and subsequently return it again.
US 629 discloses an ozone generating system comprising an ozone generator, including an air dryer to supply dry air to the ozone generator, a flowmeter (see US 629 col 4, line 25 and figures 1 & 2) wherein the ozone is entrained into water (see US 629 abstract, col 5, line 54 – col 6, line 3).  US 629 disclose an ozone dissolving/entraining system, which may be a bubble column entraining device, a vortex-generating entraining device, an eductor, or injector” (see US 629 col 5, line 25 – col 6, line 13 and figures 1-5), which is deemed circulation circuit comprising an ozone supply device for introducing ozone into the fluid, wherein the ozone supply device comprises a swirl chamber reactor and an ozone generator that is arranged to introduce ozone into the swirl chamber reactor (In US 629, a vortex-generating entraining device is deemed a swirl chamber reactor.  According to Applicants’ specification, “swirl chamber reactor is meant to denote a reactor comprising at least one inlet opening and at least one outlet opening for the liquid, said reactor being designed such that the entering liquid passes through a liquid column on its way to the outlet opening, in which liquid column the liquid rotates about the axis formed by the direction of movement of the liquid. The liquid thus advances helically or spirally in said liquid column” (see page 5).  The vortex-generating entraining device of US 629 is a reactor having an inlet opening and an outlet opening for liquid.  The term “vortex” is a mass of matter, such as water, that turns round and round very fast and pulls things into its center, which is deemed “in which liquid column the liquid rotates about the axis formed by the direction of movement of the liquid”, as defined in Applicants’ specification.) 
In the alternative, if US 629 does not explicitly disclose a “swirl chamber reactor”, then this feature is nonetheless rendered obvious by WO 813.
WO 813 discloses “systems, devices, and methods for processing one or more fluids by passing the one or more fluids through a vortex reactor in order to impart physical and/or chemical effects to the one or more fluids.”  See page 4, lines 30-34.  The vortex reactor can be a single vortex reactor or a dual vortex reactor. See page 7, line 8 – page 13, line 19.  In figure 14, there are two liquid inlets (1404) and two gas inlets (1414), for gases such as ozone.  See also page 32, line 7 – page 33, line 8.  Figures 2, 6 and 7 illustrate the vortex, i.e. swirling, interactions of the liquid and gas within the reactor chamber.  
WO 813 is considered to be analogous to the claimed invention because it is in the same field of endeavor, i.e. liquid purification apparatus. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate a vortex reactor, as disclosed in WO 813, into the system of US 629, in order to enhance the interactions between the liquid medium and gas medium within the vortex reactor.  WO 813 discloses that “[E]fficient mass transfer between the gas bubbles and the reactor fluid is also contributed to through action of the vortex generated within reactor 1400.”  See page 32, lines 21-22.  In addition, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of US 629 to incorporate the vortex reactor of WO 819 and reasonably expect the resulting apparatus to work as the prior art intended.  The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.). 
US 629 and, in the alternative, US 629 in view of WO 813, does not explicitly disclose a filter system having an inlet opening for ambient air, wherein the filter system is configured to filter the ambient air to obtain substantially pure oxygen, which is fed to the ozone generator for ozone generation.  
US 808 discloses a portable compact ozone generator that produces a consistent source of ozone, which can then be “used to purify and deodorize air, to sterilize water, and as a bleach” (see US 808 col 16-19; see also US 808 abstract, figures 1 & 2, col 1, lines 6-10, col 1, line 65 – col 3, line 2).  In US 808, the integrated portable ozone generation system comprises a “small electrically driven air compressor, a molecular sieve system connected to the output of the air compressor that concentrates available ambient air 20% oxygen up to an 85% to 90% concentration while extracting moisture end nitrogen and an ozone generator connected to the output of the sieve system where a portion of the oxygen that is concentrated is converted to ozone” (see US 808 col. 1, line 65 – col 2, line 6).  “The portable air compressor is used to provide ambient air under pressure that is forced into the molecular sieve system that traps water and nitrogen to allow concentration of the normal 20% oxygen in the ambient air up to a 85% to 90% concentration. By reducing the effective dew point of the delivered feed gas to the ozone generator to a greater than a minus 100% and eliminating nitrogen, the production of the nitric oxides and nitric acids is eliminated” (see US 808 col 2, lines 7-19).  “Therefore, the ozone generation system is a compact, portable and totally self-contained device that can produce consistent and continuous amounts of ozone regardless of the humidity levels or temperature of ambient air.  The ozone generator has an indefinite operating life due to lack of nitric oxide that would cause corrosion. The quality of the ozone produced is free of nitric oxide and is thus better suited to the use for which it was intended” (see US 808 col 2, lines 20-27).
US 808 is considered to be analogous to the claimed invention because it is in the same field of endeavor, i.e. water treatment.  Further US 808 is considered to be analogous to the claimed invention as reasonably pertinent.  “[a] reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention)” (see MPEP 2141.01(a).), which is “the supply of ozone” for a water treatment system (see Applicants’ specification, page 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the “ozone generation systems comprising small electrically driven air compressor, a molecular sieve system connected to the output of the air compressor that concentrates available ambient air 20% oxygen up to an 85% to 90% concentration”, as disclosed in US 808 (col 1, line 65 – col 2, line 6), into the system of US 629, and, in the alternative, US 629 in view of WO 813, because “[B]y reducing the effective dew point of the delivered feed gas to the ozone generator to a greater than a minus 100% and eliminating nitrogen, the production of the nitric oxides and nitric acids is eliminated” (see US 808 col 2, lines 7-19), the system can then “produce consistent and continuous amounts of ozone regardless of the humidity levels or temperature of ambient air.  The ozone generator has an indefinite operating life due to lack of nitric oxide that would cause corrosion. The quality of the ozone produced is free of nitric oxide and is thus better suited to the use for which it was intended” (see US 808 col 2, lines 20-27).
Regarding claim 3, US 629 in view of in US 808 and, in the alternative, US 629 in view of WO 813 and US 808 discloses the invention as discussed above in claim 1. Further, US 629 in view of in US 808 and, in the alternative, US 629 in view of WO 813 and US 808 discloses the swirl chamber reactor comprises at least two fluid intakes (see rejection of claim 1; see also figure 14 of WO 813, wherein there are two liquid inlets (1404) and two gas inlets (1414), for gases such as ozone.  See also page 32, line 7 – page 33, line 8.  Figures 2, 6 and 7 illustrate the vortex, i.e. swirling, interactions of the liquid and gas within the reactor chamber.). 
Regarding claim 11, US 629 in view of in US 808 and, in the alternative, US 629 in view of WO 813 and US 808 discloses the invention as discussed above in claim 1. Further, US 629 in view of in US 808 and, in the alternative, US 629 in view of WO 813 and US 808 discloses the swirl chamber reactor is spiral-shaped or egg-shaped (see WO 813 figures 2, 7, 10, 12 and 16).  
Regarding claim 6, US 629 in view of in US 808 and, in the alternative, US 629 in view of WO 813 and US 808 discloses the invention as discussed above in claim 1. Further, US 629 in view of in US 808 and, in the alternative, US 629 in view of WO 813 and US 808 discloses the circulation circuit is connected to a refeeding line opening into the circulation circuit upstream of the ozone supply device, viewed in a flow direction (see rejection of claim 1; see also US 629 figures 1 & 2, col 4, lines 36-57; col 7, lines 15-43; col 7, lines 29-33; col 9, lines 26-33.  Water from the storage tank travels via line to the water withdrawal system and/or returned to pump to be re-ozonated in the ozone entraining system.  As the water, traveling from water inlet system to the storage tank, it is then returned to the pump to be re-ozonated.  It is understood that the water inlet system must be upstream of the ozone generating system.  Alternatively, the water inlet system and the ozone generating system are separate systems in the apparatus.  Therefore, it would have been obvious to one of ordinary skill in the art to place structure water inlet system upstream of the ozone generating system and reasonably expect the resulting apparatus to work as the prior art intended.). 
Regarding claim 8, US 629 in view of in US 808 and, in the alternative, US 629 in view of WO 813 and US 808 discloses the invention as discussed above in claim 1. Further, US 629 in view of in US 808 and, in the alternative, US 629 in view of WO 813 and US 808 discloses the circulation circuit comprises a bypass line in which the ozone supply device is arranged (see rejection of claim 1; see also US 629 col 4, line 58 – col 6, line 13 and col 7, line 15-43 and figures 1 & 2; see also annotated figure below.  The term “is arranged” is being understood as being arranged within the same liquid purification apparatus).  

    PNG
    media_image1.png
    595
    907
    media_image1.png
    Greyscale

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 6132629 (hereinafter US 629) in view of US 5503808 (hereinafter US 808), or, in the alternative, over US 6132629 (hereinafter US 629) in view of WO 2016/193813 (hereinafter WO 813) and US 5503808 (hereinafter US 808), as applied to claim 1 above, and US 2004/0099614 (hereinafter US 614). 
Regarding claim 2, US 629 in view of in US 808 and, in the alternative, US 629 in view of WO 813 and US 808 discloses claim 1.  Further, US 629 in view of in US 808 and, in the alternative, US 629 in view of WO 813 and US 808 may not explicitly disclose a Laval nozzle.
US 614 discloses an apparatus and method of purifying fluids.  See US 614, Abstract.  The apparatus of US 614 uses ozone (see paragraph [0031] and a Laval nozzle (see paragraph [0039]) to purify fluids.  
US 614 is considered to be analogous to the claimed invention because it is in the same field of endeavor, i.e. liquid purification apparatus, particularly liquid purification that uses ozone. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the ozone dissolving/entraining system of US 629 in view of in US 808 and, in the alternative, US 629 in view of WO 813 and US 808 with the Laval nozzle of US 614, as said devices are functional equivalents to one another and the substitution would yield nothing more than predictable results.  The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.). Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the ozone dissolving/entraining system of US 629 in view of in US 808 and, in the alternative, US 629 in view of WO 813 and US 808 with the Laval nozzle of US 614 and reasonably expect the resulting apparatus to work as the prior art intended.
Claim(s) 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable US 6132629 (hereinafter US 629) in view of US 5503808 (hereinafter US 808), or, in the alternative, over US 6132629 (hereinafter US 629) in view of WO 2016/193813 (hereinafter WO 813) and US 5503808 (hereinafter US 808), as applied to claim 1 above, and CN 105859011 A (hereinafter CN 011; machine generated English language translation herein cited to and provided) and KR 100716127 B1 (hereinafter KR 127; machine generated English language translation herein cited to and provided). 
Regarding claim 4, US 629 in view of in US 808 and, in the alternative, US 629 in view of WO 813 and US 808 discloses the invention as discussed above in claim 1. Further, US 629 in view of in US 808 and, in the alternative, US 629 in view of WO 813 and US 808 does not explicitly discloses a circulation circuit comprising a lime filter which is comprised of a microfiltration unit with an exclusion limit of 0.2-1 μm.  
CN 011 discloses a water purification apparatus that is capable of continuous operations.  See CN 011, page 1.  Figure 1 of CN 011 illustrates a “pure water production device with continuous working capability includes a pretreatment device, a fine filtration device, a sterilization device, an output device, a conduit 7 and a cleaning device 9….  The pretreatment apparatus comprises a raw water pump 1, …the sterilizing apparatus includes an ozone sterilizing machine 8 and a high pressure pump 10, and the ozone sterilizing machine 8 is connected to the reverse osmosis main unit 6 through a conduit 7, and the ozone sterilizing machine 8 passes through the conduit 7 and the high pressure pump 10. Connecting, the output device comprises a water storage tank 11 and a filling machine 12, the water storage tank 11 being connected to the high pressure pump 10 via a conduit 7, the filling machine 12 being connected to the water storage tank 11 through a conduit 7, a scale filter layer 13 is disposed outside the water storage tank 11….”  See page 3; See also figure 1.  It is understood that the scale filter layer (13) of CN 011 and the lime filter recited in claim 4 are both functionally equivalents of a limescale filter.  It is further noted that the specification discloses that “the circulation circuit comprises a scale filter, in particular a membrane filter, which is preferably comprised of a microfiltration unit with an exclusion limit of preferably 0.2-1 μm, in particular 0.2 pm. Moreover, a scale filter, in particular a membrane filter, with an exclusion limit of about 1 μm may be provided. Such a filter allows for the effective removal from the fluid of scale particles and other undesired substances contained in the fluid.”  See page 6. In CN ‘011 the scale filter layer (13) is formed downstream of the ozone sterilizer (8).
CN 011 is considered to be analogous to the claimed invention because it is in the same field of endeavor, i.e. liquid purification apparatus, particularly purification with ozone.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the scale filter layer (13) of CN ‘011 in the system of US 629 in view of in US 808 and, in the alternative, US 629 in view of WO 813 and US 808, the scale filter layer (13) being downstream of the ozone generator as disclosed in CN 011, in order to further filter any limescale present in the ozonated fluid.  
CN 011 does not explicitly disclose the exclusion limit of the scale filter layer (13).  
KR 127 discloses a multifunctional one-component cooling water treatment composition and a water treatment method using the same, used to address the problem of scale in an open circulation cooling system.  See pages 2 and 5.  In the scale formation inhibition test, “the test solution was filtered with a 0.45 micrometer filter, and the scale inhibition rate was measured by measuring the total diameter at this time.”  See page 13.  It is understood that the 0.45 micrometer filter is a scale filter. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use a 0.45 micrometer filter, as disclosed in KR 127, as scale filter layer (13) of the apparatus of US 629 in view of in US 808 and CN 011 and, in the alternative, US 629 in view of WO 813, US 808 and CN 011, because a 0.45 micrometer filter will filter and remove small limescale particles.  Furthermore, the 0.45 micrometer filter and the scale filter layer (13) are deemed functional equivalents to one another and the substitution would yield nothing more than predictable results.  The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).  Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use a 0.45 micrometer filter, as disclosed in KR 127, as scale filter layer (13) of the apparatus of US 629 in view of in US 808 and CN 011 and, in the alternative, US 629 in view of WO 813, US 808 and CN 011 and reasonably expect the resulting apparatus to work as the prior art intended.
Regarding claim 5, US 629 in view of in US 808, CN 011 and KR 127 and, in the alternative, US 629 in view of WO 813, US 808, CN 011 and KR 127 discloses the invention as discussed above in claim 4. Further, US 629 in view of in US 808, CN 011 and KR 127 and, in the alternative, US 629 in view of WO 813, US 808, CN 011 and KR 127 discloses the lime filter is disposed downstream of the ozone supply device, viewed in the flow direction. (In figure 1 of CN 011, the scale filter layer (13) is downstream of the ozone generator.)  
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 6132629 (hereinafter US 629) in view of US 5503808 (hereinafter US 808) CN 011 and KR 127, or, in the alternative, over US 6132629 (hereinafter US 629) in view of WO 2016/193813 (hereinafter WO 813), US 5503808 (hereinafter US 808), CN 011 and KR 127, as applied to claim 4 above, and McTigue, Nancy E. Symons, James M. (2010). Water Dictionary - A Comprehensive Reference of Water Terminology (2nd Edition) - membrane configuration to meter gasket. American Water Works Association (AWWA). Retrieved from https://app.knovel.com/hotlink/pdf/id:kt00C4ZCC1/water-dictionary-comprehensive/membrane-configuration (hereinafter AWWA). 
Regarding claim 12, US 629 in view of in US 808, CN 011 and KR 127 and, in the alternative, US 629 in view of WO 813, US 808, CN 011 and KR 127 discloses the invention as discussed above in claim 4. Further, US 629 in view of in US 808, CN 011 and KR 127 and, in the alternative, US 629 in view of WO 813, US 808, CN 011 and KR 127 discloses the lime filter (see rejection of claim 4). 
US 629 in view of in US 808, CN 011 and KR 127 and, in the alternative, US 629 in view of WO 813, US 808, CN 011 and KR 127 does not explicitly disclose that the lime filter is a membrane filter.
AWWA discloses that a membrane filter is understood to be “[A] filtration device used to remove particulate materials (including microorganisms) from a sample of water or other fluid. Membrane filters are used either to ensure that the filtered fluid (filtrate) is free of specific-sized contaminants or to permit analysis of the particulates that were removed from the filtrate. Membrane filters are manufactured to specific nominal pore sizes and are made of a variety of materials depending on the intended application.”  See NPL2.  
Therefore, the scale filter layer with a 0.45 micrometer filter, as disclosed in US 629 in view of in US 808, CN 011 and KR 127 and, in the alternative, US 629 in view of WO 813, US 808, CN 011 and KR 127, removes articulate materials from a sample of water and thus, is deemed a membrane filter. 
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 6132629 (hereinafter US 629) in view of US 5503808 (hereinafter US 808), or, in the alternative, over US 6132629 (hereinafter US 629) in view of WO 2016/193813 (hereinafter WO 813) and US 5503808 (hereinafter US 808), as applied to claim 1 above, and US 2002/0153330 (hereinafter US 330).  
Regarding claim 9, US 629 in view of in US 808 and, in the alternative, US 629 in view of WO 813 and US 808 discloses the invention as discussed above in claim 1.  Further, US 629 in view of in US 808 and, in the alternative, US 629 in view of WO 813 and US 808 does not explicitly disclose a cooling tower comprising the water treatment system of US 629 in view of in US 808 and, in the alternative, US 629 in view of WO 813 and US 808.
US 330 discloses a water treatment apparatus being “treating water circulating in a device or machine, such as (but not limited to) a cooling tower using ozone….”  See paragraph [0001].
US 330 is considered to be analogous to the claimed invention because it is in the same field of endeavor, i.e. liquid purification apparatus, particularly liquid purification with ozone.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the water treatment system of US 629 in view of in US 808 and, in the alternative, US 629 in view of WO 813 and US 808 in a cooling tower, as disclosed in US 330, since the apparatus of US 629 in view of in US 808 and, in the alternative, US 629 in view of WO 813 and US 808 achieves “continuous production and availability of ozonated water” and achieves sterilization of the water in an efficient, effective and economical manner (see US 629, col 1, lines 12-18 and col 3, lines 9-11). 
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 6132629 (hereinafter US 629) in view of US 5503808 (hereinafter US 808), or, in the alternative, over US 6132629 (hereinafter US 629) in view of WO 2016/193813 (hereinafter WO 813) and US 5503808 (hereinafter US 808), as applied to claim 1 above, and US 2009/0242484 (hereinafter US 484). 
Regarding claim 7, US 629 in view of in US 808 and, in the alternative, US 629 in view of WO 813 and US 808 discloses the invention as discussed above in claim 1.  Further, US 629 in view of in US 808 and, in the alternative, US 629 in view of WO 813 and US 808 does not explicitly disclose the refeeding line comprises a microfiltration with an exclusion limit of <0.2 µm.
US 484 discloses a method for microbiological control in cooling systems (see US 484 abstract and paragraphs [0002] and [0018]-[0020]).  In US 484, “for microbiological control in cooling systems where in a recirculating fluid containing a biocide and is passed through a fine filtration system wherein the recirculating fluid may be diverted to a side stream then passed through the fine filtration system” and the “fine filtration system contains membranes that have a pore size at 5 or less μm preferable having a pore size from 0.01 to 0.5 μm. The inventions fine filtration system may also contain membranes that are micro ultra-filtration membranes” (see US 484 paragraphs [0018] & [0019]).  The method of US 484 includes using an oxidising biocide, such as ozone (see US 484 paragraph [0020]).  US 484 discloses that the “Ultrafiltration (pore size 0.01-0.1 μm) is used to retain particles of a size of a few nanometres whereas microfiltration, which employs porous membranes with pore diameters between 0.05-10 μm is able to separate particles in the μm size range” (see US 484 paragraph [0007]).  Further, “[U]ltrafiltration is the membrane separation method with the broadest application spectrum. It is increasingly used in drinking water treatment, removing major pathogens and contaminants such as Giardia lamblia, Cryptosporium oocyts and large bacteria. However, soluble components such as salts and low molecular organic substances usually cannot be retained with ultrafiltration membranes” (see US 484 paragraph [0012]).  
US 484 is considered to be analogous to the claimed invention because it is in the same field of endeavor, i.e. water treatment. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate an ultrafiltration membrane, as disclosed in US 484, into the system of US 629 in view of in US 808 and, in the alternative, US 629 in view of WO 813 and US 808 because the ultrafiltration membrane is “removing major pathogens and contaminants such as Giardia lamblia, Cryptosporium oocyts and large bacteria. However, soluble components such as salts and low molecular organic substances usually cannot be retained with ultrafiltration membranes” (see US 484 paragraph [0012]) and is an environmentally friendly method of removing said contaminants (see US 484 paragraph [0002]).  
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate an ultrafiltration membrane, as disclosed in US 484, into the refeeding line of the system of US 629 in view of in US 808 and, in the alternative, US 629 in view of WO 813 and US 808, and reasonably expect the resulting apparatus to work as the prior art intended.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNADETTE K MCGANN whose telephone number is (571)272-5367. The examiner can normally be reached M-F 7:00 am -3:30 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali P. Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BERNADETTE KAREN MCGANN/Examiner, Art Unit 1773                                                                                                                                                                                                        


/Magali P Slawski/Supervisory Patent Examiner, Art Unit 1773